Matter of Baker v Shillingford (2016 NY Slip Op 07950)





Matter of Baker v Shillingford


2016 NY Slip Op 07950


Decided on November 23, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 23, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RANDALL T. ENG, P.J.
LEONARD B. AUSTIN
SHERI S. ROMAN
JEFFREY A. COHEN, JJ.


2016-02056

[*1]In the Matter of Ralph Baker, petitioner, 
vRuth E. Shillingford, etc., respondent.


Ralph Baker, Alden, NY, petitioner pro se.
Eric T. Schneiderman, Attorney General, New York, NY (Charles F. Sanders of counsel), for respondent.

Proceeding pursuant to CPLR article 78, inter alia, in the nature of mandamus to compel the respondent, a Justice of the Supreme Court, Kings County, to determine the petitioner's pro se motion pursuant to CPL 440 to vacate his judgment of conviction and to set aside his sentence in an action entitled People v Baker , under Kings County Indictment No. 6455/11, and application by the petitioner for poor person relief.
ORDERED that the application for poor person relief is granted to the extent that the filing fee imposed by CPLR 8022(b) is waived, and the application is otherwise denied as academic; and it is further,
ADJUDGED that the proceeding is dismissed as academic, without costs or disbursements.
This proceeding has been rendered academic in light of an order of the Supreme Court, Kings County, dated April 6, 2016, which determined the petitioner's motion pursuant to CPL 440.
ENG, P.J., AUSTIN, ROMAN and COHEN, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court